Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-19-00220-CV

                              THE CITY OF SAN ANTONIO,
                                       Appellant

                                               v.

                                    Armando D. RIOJAS,
                                         Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI13534
                        Honorable David A. Canales, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE WATKINS

      In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
We order that appellee Armando D. Riojas recover his costs of appeal from appellant the City of
San Antonio.

       SIGNED February 26, 2020.


                                                _____________________________
                                                Beth Watkins, Justice